--------------------------------------------------------------------------------

Back to Form 8-K [form8k.htm]
Exhibit 10.2

EXECUTION COPY
SEPARATION AGREEMENT AND GENERAL RELEASE OF ALL CLAIMS


This Separation Agreement and General Release of All Claims (“Agreement”) is
made and entered into by and among WellCare Health Plans, Inc., a Delaware
corporation (“WellCare”), Comprehensive Health Management, Inc., a Florida
corporation (the “Company”) and Paul Behrens (hereinafter “Behrens”).


WHEREAS Behrens, WellCare and the Company are parties to an Employment Agreement
dated September 15, 2003 (the “Employment Agreement”);


WHEREAS Behrens has served the Company as its Senior Vice President, Chief
Financial Officer and Treasurer and as a Director of the Company;


WHEREAS Behrens has served WellCare as its Senior Vice President and Chief
Financial Officer;


WHEREAS Behrens, WellCare and the Company have agreed that Behrens will resign
from all positions with WellCare, the Company, and all of their respective
directly and indirectly owned subsidiaries and affiliates, including all
employment, officer and board of directors and other positions; and


WHEREAS WellCare, the Company and Behrens desire to resolve any differences or
disputes now existing or which may arise hereafter with respect to Behrens’
employment and his resignation therefrom and as an officer and director.


NOW, THEREFORE, AND IN CONSIDERATION of the mutual promises of the parties to
this Agreement, the receipt and sufficiency of which are hereby acknowledged,
the parties agree as follows:


1.            Defined Terms.  Each capitalized term used herein but not
otherwise defined shall have the meaning provided such term in the Employment
Agreement.


2.            Resignation from Employment.  Behrens hereby resigns his
employment with WellCare, the Company and their subsidiaries and affiliates, and
resigns from all the offices, directorships and other positions he holds with
WellCare, the Company and all of their respective directly and indirectly owned
subsidiaries and affiliates, including without limitation his positions as
Senior Vice President and Chief Financial Officer of WellCare, his positions as
Senior Vice President, Chief Financial Officer and Treasurer of the Company, and
his position as a member of the Board of Directors of the Company, effective as
of January 25, 2008; provided, however, Behrens shall continue as a
non-executive employee of the Company to facilitate an orderly transition, and
shall be available to the Company upon request through close of business on
March 31, 2008 (the “Resignation Date”).  After the Resignation Date, Behrens
shall not be entitled to the receipt of any further payments or benefits from
WellCare or the Company other than those related to the Indemnification and
Advancement Rights (as defined below) and as expressly provided for in this
Agreement.  WellCare and the Company hereby accept such resignation.   The
parties further agree that Behrens’ resignation on the Resignation Date shall be
deemed for all purposes of the Employment Agreement to be a “Voluntary
Resignation by Executive” (as defined in Section 4(d) of the Employment
Agreement) except as set forth herein.
 
 

--------------------------------------------------------------------------------


 
               3.            Payments Upon and Following Resignation.


 (a)            In accordance with Sections 5(d) and (e) of the Employment
Agreement, Behrens shall receive, on the next regularly scheduled pay day after
the Resignation Date, the unpaid portion of his base salary through the
Resignation Date, as well as payment for any accrued but unused vacation days as
of the Resignation Date, in accordance with WellCare’s and the Company’s
applicable policies and procedures.


(b)            Behrens’ benefits shall terminate in accordance with the terms of
WellCare’s and the Company’s respective benefits plans and its standard policies
and procedures, except that:  (i) Behrens may elect to continue the health
insurance coverage that he had maintained as an employee pursuant to the
Consolidated Omnibus Budget Reconciliation Act as amended (“COBRA”), and (ii)
subject to his insurability, the Company shall assign to Behrens the Executive
Policies (as that term is defined in the Employment Agreement).


(c)            WellCare or the Company shall reimburse Behrens for appropriate
and reasonable expenses incurred on or before the Resignation Date, if any, in
accordance with the applicable policies and procedures.


(d)            Behrens shall make himself reasonably available after the
Resignation Date through June 30, 2008 to assist the Company and/or WellCare
with business transition issues, as may be requested by the Company.  The
Company will compensate Behrens for any such services at a rate of $500 per hour
plus appropriate and reasonable expenses.


4.            Stock Options and Stock.


(a)            In accordance with Sections 5(d) and (e) of the Employment
Agreement, subject to Section 4(c) below, and subject to any restrictions
otherwise provided hereinafter or by agreement, plan terms or law, Behrens (i)
owns the WellCare restricted stock and the WellCare stock options that have
vested prior to January 2008, and (ii) as to options and restricted stock
vesting after such date, shall, upon exercise in accordance with the applicable
option agreement as to options, be deemed the owner of vested shares, as set
forth in Exhibit A hereto, to the extent permitted and as provided in the
agreement or plan governing such options and shares with respect to a voluntary
resignation without good reason.  Any such vesting and/or exercise shall be
completed in accordance with and subject to the terms and conditions of the
March 13, 2007 Non-Qualified Stock Option Agreement under the 2004 Equity
Incentive Plan (in respect of a total of 16,352 shares), the March 13, 2007
Non-Qualified Stock Option Agreement under the 2004 Equity Incentive Plan (in
respect of a total of 13,004 shares), the March 13, 2007 Restricted Stock
Agreement under the 2004 Equity Incentive Plan, the July 27, 2006 Non-Qualified
Stock Option Agreement under the 2004 Equity Incentive Plan, the March 13, 2006
Restricted Stock Agreement under the 2004 Equity Incentive Plan, the July 27,
2005 Non-Qualified Stock Option Agreement under the 2004 Equity Incentive Plan,
the March 13, 2005 Restricted Stock Agreement under the 2004 Equity Incentive
Plan, the February 6, 2004 Time Vesting Option Agreement Evidencing a Grant of
an Option under 2002 Employee Option Plan, the applicable plan documents, and
applicable law, consistent with the terms of this Agreement.  Otherwise, any
unvested stock options granted to Behrens, as well as any unvested restricted
stock granted to him, subject to Section 4(d) below, shall terminate as of the
Resignation Date.
 
 

--------------------------------------------------------------------------------


 


(b)            For purposes of illustrating and implementing Section 4(a) and
none other, set forth as Exhibit A hereto is a tabular summary of the vested
options which Behrens shall be entitled to exercise following the Resignation
Date, subject to the provisions of Section 4(a) of this Agreement.


(c)            Notwithstanding the foregoing, Behrens, WellCare and the Company
agree that (i) Behrens must exercise the options referenced in Section 4(b) no
later than June 28, 2008 and (ii) any sales by Behrens of shares of WellCare
common stock acquired upon exercise of these options will be effected (A) only
in compliance with the federal securities laws, (B) in accordance with the
provisions of Rule 144 under the Securities Act of 1933, as amended and, (C) at
such time as the provisions of Rule 144 shall cease to apply to such sales, will
be made only if WellCare is current in its periodic report filings with the
Securities and Exchange Commission. WellCare believes that WellCare's existing
Form S-8 registration statements are and will remain effective through April 29,
2008, notwithstanding WellCare's late filing of its Form 10-Q for the quarter
ended September 30, 2007 or any late filing of its Form 10-K for the year ended
December 31, 2007, and, therefore, WellCare agrees not to refuse to honor a
request made by Behrens on or before April 29, 2008 to exercise the options on
the basis that the Form S-8 registration statements were no longer effective as
a result of such late filings. In the event the options are exercised subsequent
to April 29, 2008, the parties to this Agreement hereby acknowledge that
WellCare may not have an effective registration statement covering the shares;
and, in such event WellCare shall in no event be obligated to issue shares other
than in compliance with applicable securities law, and such options shall be
exercisable and the subject shares deliverable only upon WellCare’s receipt from
counsel to Behrens of an opinion of counsel, reasonably acceptable to WellCare
in form and substance, that for lawful issuance of such shares, such
registration is not required under the Securities Act of 1933 and applicable
state securities laws under the circumstances.
 
(d)            In that event Behrens provides notice to WellCare of his intent
to sell or otherwise lawfully dispose of any vested shares of restricted stock,
including but not limited to a sale of such restricted stock pursuant to Rule
144 of the Securities Act of 1933, WellCare hereby covenants and agrees that it
will take reasonable steps to promptly facilitate the sale of such restricted
stock in good faith and at WellCare’s expense.  Such facilitation shall include,
but is not limited to, clearing any such sale with WellCare’s transfer agent,
providing all appropriate legal opinions, and otherwise enabling the removal of
any restrictive legends from the share certificates.


5.            General Release.


(a)            In consideration for the payments and obligations undertaken by
WellCare and the Company herein, Behrens, his agents, heirs, executors,
administrators, successors, and assigns do fully release and discharge WellCare,
the Company and their respective parent, subsidiary and affiliate corporations,
and related companies, as well as all their respective predecessors, successors,
assigns, directors, officers, partners, agents, employees, former employees,
executors, attorneys, and administrators (hereinafter “Company, et al.”), from
all grievances, suits, causes of action, and/or claims of any nature
 
 

--------------------------------------------------------------------------------


 
whatsoever, whether known, unknown, or unforeseen, which he has or may have
against Company, et al., for any reason whatsoever, whether in law or in equity,
under Federal, state or other law, whether the same be upon statutory, tort,
contract or other basis, including, but not limited to, all charges, complaints,
and claims arising out of any event, transaction, or matter that occurred before
the date of this Agreement, and specifically including without limitation any
and all claims arising out of the Employment Agreement, the two March 13, 2007
Non-Qualified Stock Option Agreements under the 2004 Equity Incentive Plan, the
July 27, 2006 Non-Qualified Stock Option Agreement under the 2004 Equity
Incentive Plan, the July 27, 2005 Non-Qualified Stock Option Agreement under the
2004 Equity Incentive Plan, the August 3, 2007 Restricted Stock Agreement under
the 2004 Equity Incentive Plan, the March 13, 2007 Restricted Stock Agreement
under the 2004 Equity Incentive Plan, the March 13, 2006 Restricted Stock
Agreement under the 2004 Equity Incentive Plan, the March 13, 2005 Restricted
Stock Agreement under the 2004 Equity Incentive Plan, the February 6, 2004 Time
Vesting Option Agreement under the 2002 Employee Option Plan, or any other
agreement or amendment thereto entered into by WellCare and/or the Company, and
Behrens.  Behrens covenants that neither he, nor any person, organization, or
other entity on his behalf, will sue the Company, et al., or initiate any type
of action, judicial, administrative, or otherwise against the Company, et al.,
with respect to any event, transaction, or matter that occurred before the date
of this Agreement, or with respect to any continuing effects of such events,
transactions, or matters.  It is expressly agreed and understood that this
release is a GENERAL RELEASE.


(b)            This release and discharge specifically includes, but is not
limited to, all claims for breach of contract, employment discrimination
(including but not limited to, discrimination on the basis of race, sex,
religion, national origin, age, marital status, disability or any other
protected status), including but not limited to claims under Title VII of the
Civil Rights Act, as amended, the Americans with Disabilities Act, or any
similar federal, state or local law, including but not limited to the Florida
Civil Rights Act, Chapter 760, Florida Statutes, claims under the Employee
Retirement Income Security Act of 1974, or claims arising out of any alleged
restrictions on the right of Company, et al., to terminate employees, and/or
claims concerning job classification, recruitment, hiring, sick pay, holiday
pay, vacation pay, severance pay, wages or benefits due, overtime pay, stock and
stock options, promotions, transfers, employment status, libel, slander,
defamation, promissory estoppel, intentional or negligent misrepresentation
and/or infliction of emotional distress, together with any and all tort,
contract, or other claims which might have been asserted by Behrens or on his
behalf in any suit, grievance, charge of discrimination, or claim against the
Company, et al.  Behrens hereby expressly releases and forever discharges the
Company, et al. from any and all claims, demands, and/or causes of action that
may exist under all written agreements between Behrens and the Company, et
al.  Behrens hereby forever releases the Company, et al., from any liability or
obligation to reinstate or reemploy him in any capacity and waives any right to
be hired or placed in any position or to any future employment of any nature
with the Company, et al.


(c)            Notwithstanding the foregoing or any other provision of this
Agreement, Behrens is not releasing: (1) any claims for unemployment insurance
compensation or workers compensation benefits or other rights that may not be
released as a matter of law; (2) any non-waivable right to file a charge with
the United States Equal Employment Opportunity Commission (“EEOC”); (3) any
rights provided under this
 
 

--------------------------------------------------------------------------------


 
Agreement or any equity agreements to the extent expressly provided for herein;
(4) Behrens’ Indemnification and Advancement Rights as set forth in Section 5(d)
and 16(b) of this Agreement; or (5) any right to assert any defenses, including
affirmative defenses, against any allegations, investigations, grievances,
suits, causes of action, and/or claims of any nature whatsoever that have been,
or in the future may be, brought against Behrens arising out of any event,
transaction, or matter that occurred before the date of this
Agreement.  Provided further, however, that if EEOC were to pursue any claims on
Behrens’ behalf against the Company, et al., Behrens waives any right to recover
monetary damages as a result thereof.


(d)            The release set forth in the preceding Section 5(a)-(b) does not
include or in any way limit Behrens’ rights to indemnification and advancement
of legal expenses, whether under Behrens’ Indemnification Agreement dated June
1, 2004, attached hereto as Exhibit B (“Indemnification Agreement”), the
Employment Agreement, WellCare’s Amended and Restated Certificate of
Incorporation (the “Certificate”), Amended and Restated Bylaws, the articles or
certificate of incorporation and by-laws of any of WellCare’s wholly-owned
direct or indirect subsidiaries, including the Company, Delaware law, Florida
law, the law of the state of incorporation of any of WellCare’s wholly-owned
direct or indirect subsidiaries, or any other law or source (collectively,
“Indemnification and Advancement Rights”).


(e)            Behrens represents that he has not filed or joined in any claims,
charges or complaints against the Company, et al., and that he is aware of no
person entitled to make a claim or file a charge of any kind relating to or
arising out of his employment with the Company, et al.


6.            Survival of Obligations.  Behrens understands and agrees that he
shall continue to be subject to any obligations under the Employment Agreement
that survive his resignation under Section 5(d) thereof, including but not
limited to Sections 6 through 8 thereof.  Behrens further understands and agrees
that the provisions of Section 9 of the Employment Agreement (relating to
remedies for a breach of Sections 6 through 8 of the Employment Agreement) shall
survive his resignation.  WellCare and the Company understand that Section 13 of
the Employment Agreement shall survive his resignation.


7.            Participation in Employee Benefit Plans.  In accordance with
Section 5(f) of the Employment Agreement, after the Resignation Date, Behrens
shall not be entitled to participate in or accrue benefits under any plan of the
Company or WellCare relating to stock options, stock purchases, restricted
stock, performance shares, pension, thrift, profit sharing, employee stock
ownership, group life insurance, medical coverage, disability insurance,
education, housing allowance, car allowance, or other retirement or employee
benefits, except as expressly provided in this Agreement and except that Behrens
may elect to continue his health insurance coverage pursuant to COBRA and,
subject to his insurability, the Company shall assign to Behrens the Executive
Policies (as that term is defined in the Employment Agreement), and as set forth
in Section 3(b) above.


8.            Return of Company Property and Proprietary Information.  Behrens
represents that to the best of his knowledge he has returned to the Company all
documents and other property of the Company and WellCare, including but not
limited to all files, diskettes and other electronic or storage media, that
contain the Company’s or WellCare’s confidential and/or proprietary information,
except that the parties agree that Behrens may retain his Company-issued
computer equipment and blackberry.  WellCare and the Company understand that
Behrens has duplicate copies of documents from WellCare and the Company for
purposes of defending claims that have been or may be filed against Behrens.
 
 

--------------------------------------------------------------------------------


 
    9.            Non-Disparagement/Joint Statements.


(a)            Behrens expressly agrees that he will not make any knowingly
false comments about the Company, WellCare, or any of its or their affiliates,
about its or their business affairs or financial condition, or about its or
their employees, directors or officers.


(b)            The Company will provide Behrens an advance copy of the portion
of its public announcement relating to Behrens’ resignation.  Behrens shall be
provided an opportunity to comment on such language but the final determination
concerning such language shall be made by the Company.


10.            Non-Disclosure


(a)            Except as provided by Section 11 below, or as required by
applicable law, neither Behrens nor WellCare and/or the Company shall
disseminate or disclose to any person or entity (other than their attorneys and
accountants all of whom in turn shall be subject to this restriction) the terms
of this Agreement or the discussions leading to this Agreement; provided,
however, that neither WellCare nor the Company or their agents shall be
prohibited from disclosing such information for purposes of financing
transactions or other good faith business purposes. The parties hereby
acknowledge that this Agreement will be filed with the Securities and Exchange
Commission.


(b)            Except as provided in Section 11 below, Behrens further agrees
that he will not provide any form of assistance, support, or information,
including but not limited to documents, testimony, or written or oral
statements, to any person that is asserting, investigating or intending to
assert any claims against the Company or WellCare.


(c)            Neither Behrens nor WellCare and/or the Company shall be
prohibited by any provision hereof from talking with or assisting federal or
state law enforcement or regulatory agencies, or complying with applicable state
or federal laws or regulations.


11.            Cooperation with Government Investigations and Responses to
Subpoenas.  No provision of this Agreement, including Sections 9 and 10 hereof,
shall in any way limit Behrens’ ability to communicate or cooperate (consistent
with WellCare’s and/or the Company’s rights to preserve its legal privilege)
with any federal, state or local government investigative agency or department
or in connection with any federal, state or local government investigation or be
construed as prohibiting the provision of non-privileged information, documents
(including but not limited to this Agreement) and/or testimony by Behrens or the
Company in response to a subpoena issued by a court of competent jurisdiction,
or as may otherwise be required by law or which Behrens or the Company may be
requested to provide to any federal, state, or local governmental investigative
agency or department or in connection with any federal, state, or local
investigation.  However, in the
 
 

--------------------------------------------------------------------------------


 
event of receipt of any non-governmental subpoena Behrens agrees to notify the
Company and WellCare promptly before complying with such a subpoena so that they
may protect their interests, including moving to quash the subpoena, as long as
provision of such notice does not violate any applicable law, rule, or court
order.  If the Company and/or WellCare seek to prevent disclosure in accordance
with the applicable legal procedures, and provide Behrens with notice before the
deadline for Behrens’ compliance with the subpoena, Behrens shall not make any
such disclosures until either such objections are withdrawn or the objections
are finally adjudicated by the appropriate tribunal to be invalid.


12.            No Other Consideration.  Behrens affirms that the terms stated
herein are the only consideration for signing this Agreement and that no other
representations, promises, or agreements of any kind have been made by any
person or entity to cause him to sign this Agreement.


13.            Cooperation and Legal Proceedings.  Behrens agrees to reasonably
cooperate with the Company and WellCare in connection with ongoing WellCare
matters, including civil litigation in which the government is not a party, it
being expressly understood and agreed that nothing in this Section or this
Agreement (or any other agreements with the Company or WellCare) shall require
Behrens to take any action (including without limitation consenting to an
interview in any investigation or litigation) that Behrens reasonably and in
good faith believes would compromise his rights or privileges under the United
States Constitution or any state constitution.  The Company shall reimburse
Behrens for reasonable expenses, if any, he incurs while complying with this
obligation.


14.            No Admission.  It is understood and agreed by all parties that
this Agreement and the terms of this Agreement do not constitute an admission of
liability or wrongdoing on the part of the Company or WellCare or Behrens and
that by entering into this Agreement and agreeing to the terms of this Agreement
neither the Company nor WellCare nor Behrens admits that there has been any
wrongdoing whatsoever against any person or entity.  It is understood and agreed
by all parties that this Agreement is purely an offer of compromise.


15.            Modification.  This Agreement may not be released, discharged,
abandoned, supplemented, changed, or modified in any manner, orally or
otherwise, except by an instrument in writing signed and duly executed by each
of the parties hereto.


16.            Entire Agreement/Indemnification.


(a)            This Agreement contains and constitutes the entire understanding
and agreement between the parties on its subject matter, and, except as
otherwise provided herein, it supersedes and cancels all previous negotiations,
agreements, commitments, and writings in connection herewith, including but not
limited to the Employment Agreement; provided, however, that nothing herein
shall supersede, cancel, terminate, or otherwise apply to the Indemnification
Agreement and those paragraphs of the Employment Agreement set forth in Section
6 of this Agreement. If a conflict or inconsistency is found between the terms
of this Agreement and any other agreement, the terms of this Agreement shall
prevail.
 
 

--------------------------------------------------------------------------------




(b)            WellCare and the Company hereby reaffirm their obligations to
Behrens under the Indemnification Agreement and acknowledge their obligation to
comply fully with the Indemnification Agreement and all Indemnification and
Advancement Rights. Behrens represents to the Company and WellCare and the
Company and WellCare hereby acknowledge to Behrens that, so far as known to
WellCare’s Board, Behrens has complied fully with his obligations under the
Indemnification Agreement.


17.            Waiver.  Failure to insist upon strict compliance with any term,
covenant, or condition of this Agreement shall not be deemed a waiver of such
term, covenant, or condition, nor shall any waiver or relinquishment of any
right or power under this Agreement at any time or times be deemed a waiver or
relinquishment of such right or power at any other time or times.


18.            Enforcement.  Behrens agrees that his obligations in this
Agreement are reasonable and necessary to protect the business of the Company
and WellCare and that any violation of his obligations in this Agreement would
cause the Company and WellCare substantial irreparable injury.  Accordingly,
Behrens agrees that a remedy at law for any breach of the obligations in this
Agreement would be inadequate and that the Company and/or WellCare, in addition
to any other remedies available, shall be entitled to obtain temporary,
preliminary and/or permanent injunctive relief to secure specific performance of
such obligations and to prevent a breach or threatened breach of this Agreement
without the necessity of proving actual damage and without the necessity of
posting bond or security, which he expressly waives.  Behrens agrees to provide
the Company and/or WellCare a full accounting of all proceeds and profits
received by him as a result of or in connection with a breach of this
Agreement.  Unless prohibited by law, the Company and/or WellCare shall have the
right to retain any amounts otherwise payable by the Company and/or WellCare to
him to satisfy any of his obligations as a result of any breach of this
Agreement.  The Company and/or WellCare shall also have the right to immediately
terminate payments, if any, due to Behrens under this Agreement in the event of
a breach of any of his obligations arising out of this Agreement.  Behrens
further agrees to indemnify and hold harmless the Company and WellCare from and
against any damages incurred by either or both as assessed by a court of
competent jurisdiction as a result of any breach of this Agreement by him.


19.            Severability.  Invalidity or unenforceability of any provision of
this Agreement shall in no way affect the validity of enforceability of any
other provision.


20.            Assignability.  WellCare and/or the Company may, without the
consent of Behrens, assign its rights and obligations under this Agreement to
any successor entity, provided, however, that in the event of Behrens’ death,
his rights under this Agreement shall inure to the benefit of his
estate.  Notwithstanding anything in this Section or this Agreement, the
obligations of WellCare and/or the Company with respect to Indemnification and
Advancement Rights shall be binding on any successors or assigns of WellCare or
the Company.


21.            Choice of Law and Forum Selection.  The terms of this Agreement
shall be governed by the laws of the State of Florida.  Behrens, WellCare and
the Company agree and submit to the exclusive jurisdiction of any state or
federal court in Tampa, Florida where there is proper venue, in any action or
proceeding arising out of or relating to this Agreement or the transactions
contemplated herein, and agrees that all claims in respect of any such action or
proceeding may be heard or determined in such Court except for all claims or
proceedings in which a court of another jurisdiction is vested with exclusive
jurisdiction by law.
 
 

--------------------------------------------------------------------------------



 
22.            Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed to be an original, but all of which
together will constitute one and the same Agreement.


23.            Acknowledgements.  Behrens hereby acknowledges that he has
carefully read and fully understands the provisions of this Agreement, including
the General Release, that he has had the opportunity to fully discuss it with
counsel, and that he knows the contents of the Agreement.  Behrens further
acknowledges that he is signing this Agreement voluntarily and without coercion.




--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
set forth below.
 
                                                                                
 WELLCARE HEALTH PLANS, INC.
                                                                            
 By:   /s/ Neal Moszkowski  
                                                                                 
 Name: Neal Moszkowski
                                                                                 
 Title: Chairman, Compensation Committee    Date: 1/25/08
                                                                                
     
                                                                                 
 COMPREHENSIVE HEALTH MANAGEMENT, INC.
                                                                                                                                          
 By:   /s/ Neal Moszkowski   
                                                                                       
 Name: Neal Moszkowski
                                                                                       
 Title: Duly Authorized
                                                                                 
 Date: 1/25/08

 
 
                                                               .
                                                                             
 
 PAUL BEHRENS
                                                                                 
 /s/ Paul Behrens
                                                                                 
Date: 1/25/08





--------------------------------------------------------------------------------




Exhibit A to
Paul Behrens Separation Agreement and General Release of All Claims


Between January 22, 2008 and March 31, 2008, Behrens will become vested in the
following additional options and restricted shares:


Agreement
 
Number of Options or Restricted Shares Vesting Between 1/22/08 and 3/31/08
   
Exercise Price
 
March 13, 2007 Stock Option Agreement (total of 16,352 shares)
    4,088     $ 85.53  
March 13, 2007 Restricted Stock Agreement
    1,461       N/A  
March 13, 2006 Restricted Stock Agreement
    1,917       N/A  
March 13, 2005 Restricted Stock Agreement
    600       N/A  
February 6, 2004 Stock Option Agreement
    339     $ 8.33  





As of March 31, 2008, Behrens’ cumulative vested options will be as follows:


Agreement
 
Number of Vested Options
   
Exercise Price
 
March 13, 2007 Stock Option Agreement (total of 16,352 shares)
    4,088     $ 85.53  
March 13, 2007 Stock Option Agreement (total of 13,004 shares)
    13,004     $ 85.53  
July 27, 2006 Stock Option Agreement
    7,250     $ 50.16  
July 27, 2005 Stock Option Agreement
    3,240     $ 36.45  
February 6, 2004 Stock Option Agreement
    8,131     $ 8.33  





